Citation Nr: 0120592	
Decision Date: 08/15/01    Archive Date: 08/14/01

DOCKET NO.  94-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active military service from March 1984 to 
September 1989.  Periods of active duty for training have 
also been reported.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2000, on appeal from a February 1993 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).   In September 2000, the Board remanded 
the claim at issue, in order to ensure compliance with a 
remand issued in July 1997.


FINDING OF FACT

The appellant was advised of the requirement to submit 
substantiating information in support of his claim in October 
1998 but failed to do so.  


CONCLUSION OF LAW

By not responding to the RO's request for information and 
evidence necessary to make a decision on the merits of his 
appeal, the appellant abandoned his claim. 
38 C.F.R. § 3.158 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The appellant's claim arose by application received in March 
1992.  In substance, the appellant alleged that he had 
sustained a bipolar disorder while serving on active duty for 
training between July through August 1991 with the United 
States Naval Reserve.

The appellant's service medical records from his active duty 
period of March 1984 to September 1989 include a July 1983 
letter from L.L.D., R.N, who reported that prior to his 
enlistment, he and his family underwent counseling for 
"situational stress."  In November 1988, the appellant 
underwent psychiatric screening for military law enforcement 
duties.  It was noted that he then had about four and one-
half years of continuous active duty.  Upon a personal 
interview and a review of relevant records, the appellant was 
found to have no history of psychiatric symptoms that would 
disqualify him for law enforcement duty.  

The appellant underwent service department examinations in 
May 1983, July 1986, and in June 1989.  The latter was 
approximately three months prior to his separation from 
active duty.  With the exception of his report relative to 
pre-enlistment family counseling when he was 15 years old, 
the reports of these examinations are devoid of any mention 
of psychiatric symptoms, complaints or diagnoses.   

In a record of hospital admission generated by the United 
States Air Force Medical Center at Keesler Air Force Base in 
Mississippi dated July 8, 1991, the appellant was noted to 
have been then serving in Gulfport, Mississippi with a naval 
reserve unit for two-week summer field training.  It was 
noted that he had been transferred to the Keesler Medical 
Center for evaluation of recent "bizarre and erratic" 
behavior.  He reported that prior to his period of active 
duty for training that he had been hospitalized at a medical 
facility for three weeks in Vermont, where he had been 
diagnosed with bipolar disorder.

The report of hospitalization reflects that according to the 
appellant's reserve unit in Massachusetts, the appellant was 
"healthy," and personnel at that location were "shocked" 
to hear of the appellant's condition.  However, the report of 
hospitalization reflects that the appellant's aunt was 
contacted.  According to her, the appellant was hospitalized 
for much of the period of April 1991 secondary to speeding 
thoughts, rapid speech, and difficulty sleeping and eating.  
It was noted that both the appellant's aunt and his physician 
- identified as Dr. "B.," felt that he "fit in 'perfectly' 
with bipolar symptoms."  It was also noted that after the 
three week period of hospitalization in Vermont, the 
appellant had lived with his aunt for one month.  

According to the appellant's girlfriend, the appellant then 
lived with her for another month.  The girlfriend informed 
military medical examiners that although the appellant seemed 
"a little nervous," the appellant seemed "fine" when he 
left for his two weeks of reserve training.   

The appellant was diagnosed to have moderate bipolar 
disorder.  The examiner noted that the appellant then had a 
distinct period of abnormally elevated and irritable mood, 
along with thoughts of grandiosity, and a decreased need for 
sleep.  The examiner further noted that these symptoms were 
severe enough to cause marked impairment in occupational and 
social functioning.  The examiner noted the  reports of the 
appellant's three previous hospitalizations during the month 
of April.  The examiner found that the disability in question 
was not sustained in line of duty and it existed prior to 
service.  The examiner further recommended that the appellant 
undergo medical board proceedings.

In August 1991, the appellant underwent Medical Board 
proceedings to determine his fitness for continued duty.  The 
Medical Board noted that the appellant had been diagnosed to 
have moderate bipolar disorder.  It noted the disorder had 
its onset in approximately April 1991; that it was not 
incurred while the appellant was entitled to basic pay; that 
it existed prior to service, and that it was not permanently 
aggravated by service.  The report of these board proceedings 
reflects that its members were composed of three medical 
corps members.  The appellant was thereafter separated from 
the Navy Reserve.

Upon development of the claim medical records were received 
from the Franklin Medical Center.  The facility reported that 
the appellant was hospitalized in October and November 1991, 
and treated in January 1992 for bipolar disorder.  The 
records further indicate that the appellant was then 
diagnosed to have bipolar disorder.  The sole mention of his 
military service is an historical notation.

The appellant underwent a VA psychiatric examination in April 
1992.  The appellant reported episodes of bipolar disorder in 
the form of elation, irritability, racing of thoughts, and 
depression.  The appellant was diagnosed to have mixed 
bipolar disorder in full remission.  The examiner noted that 
the finding would probably change if the appellant had 
another episode of bipolar disorder.  

By rating decision dated in February 1993 service connection 
for a psychiatric disorder was denied.

The appellant testified before a February 1994 personal 
hearing held at the RO.  Also testifying was Mr. L. P.  The 
appellant reported that he was diagnosed to have bipolar 
disorder in April 1991 by Dr. "B.," prior to his entry on 
active duty for training.  The appellant added that the 
physician agreed that he would not have difficulties in 
performing his active military duty.  The appellant stated 
that he desired to not divulge the diagnosis to military 
authorities

The appellant also reported that during the course of time he 
was on active duty from March 1984 through September 1989 he 
also encountered difficulties which he described as "a lot of 
ups and downs."  He stated that these difficulties were also 
in the nature of depression.  He denied having any medical 
treatment during the course of his active military duty.

Mr. L. P. stated that he became aware that the appellant was 
encountering certain difficulties during the course of the 
appellant's active military service.  He related that the 
appellant's father consulted him about the appellant's 
difficulties on active duty.  

In July 1997, the Board remanded the appellant's claim for 
further development.  Specifically, the Board directed that 
the RO attempt to verify the appellant's active duty for 
training status in July and August 1991, and that the RO 
should attempt to obtain copies of all relevant VA and non-VA 
medical treatment records for the psychiatric disorder.  The 
Board directed that the RO should attempt to obtain records 
from the appellant's reported treating physician, Dr. "B.;" 
those from a facility identified by the appellant as a 
hospital in Boston, Massachusetts and a facility identified 
as the "Brattleboro Retreat," both having treated him in 
April 1991.  

In accordance with the Board's July 1997 remand, an attempt 
was made to contact the appellant by letter dated in October 
1998, in which he was requested to provide any further 
information relative to treatment or diagnoses of a 
psychiatric disorder.  The letter was forwarded to the 
appellant's last known mailing address (a post office box), 
but was returned as undelivered.

In May and August 2000, Supplemental Statements of the Case 
were issued, and forwarded to the appellant's last known 
address.  The statements outlined the development of the 
appellant's claim subsequent to the Board's July 1997 remand.  
The appellant's claims folder does not indicate that the 
Supplemental Statements of the Case were returned as 
undelivered.  

The record reflects that by letter dated in August 2000, the 
appellant was apprised that his claim was being forwarded to 
the Board for review.  The letter was forwarded to the 
appellant's last known address, but was returned as 
undelivered.  The notation on the returned envelope indicates 
"attempted, not known."  

In September 2000 the Board again remanded the appellant's 
claim for compliance with its earlier remand.  Specifically 
the Board directed as it had previously that the RO attempt 
to verify the appellant's periods of active duty for training 
for July and August 1991; and that the RO obtain all 
pertinent treatment records of the appellant's April 1991 
hospitalizations.  The Board also noted that while the 
appellant had not contacted the RO to advise it of his 
whereabouts, the RO should continue to attempt to contact the 
appellant.  

In an attempt to comply with the Board's September 2000 
remand, and because the appellant had not notified VA of his 
whereabouts, in February 2001 the RO attempted to locate the 
appellant through internet access.  However, this was 
unsuccessful.  A Supplemental Statement of the Case was again 
forwarded to the appellant at his last known address.  It 
outlined the RO's difficulties in attempting to contact the 
appellant, and that the appellant had not provided the RO 
with a current address.  The Supplemental Statement of the 
Case was not returned as undelivered.     

Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  It has been 
observed that in resolving this issue after development of 
the claim, VA is required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Under recently-enacted law, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The law further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A; see Veterans Claims Assistance Act of 
2000, (VCAA) Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) .  

Prior to the enactment of the VCAA, it had long been 
recognized while VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  The VCAA has not altered this well-established law.  
Under its provisions, a claimant for VA benefits has the 
responsibility to present and support a claim for benefits.  
38 U.S.C.A § 5107.   Further, under 38 U.S.C.A § 5103(a), VA 
is required to notify the claimant and his representative of 
any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim. 38 U.S.C.A § 5103(a).  

In this matter, attempts have been made on repeated occasions 
to contact the appellant, in an effort to obtain critical 
evidence:  records of reported hospitalizations in April 
1991, representing the interim period between his active 
military duty and his active reserve service.  That the 
appellant was advised of the need to submit this information 
cannot be doubted.  

The need for this information is set forth in the Board's 
July 1997 and September 2000 remands.  The appellant was 
requested to provide information relative to continued 
treatment by letter dated in October 1998 and was further 
apprised of the need to contact the RO with information as to 
his whereabouts with the mailing of the Supplemental 
Statements of the Case in May and August 2000 and February 
2001.  These mailings to the appellant's last known mailing 
address, a post office box, were not returned as undelivered.  
The fact that they were not returned is evidence that they 
were received.  See Jones v. West, 12 Vet. App. 98 (1998).  

This is especially true as evidenced by the fact that with 
regard to the letters that were returned, the postal service 
did not indicate that the appellant had moved or that 
attempts were not made to deliver the mail to him.  In 
particular, because the August 2000 mailing was 
"attempted," evidence is of record suggesting that the 
appellant may be aware of the requirement to comply with the 
Board's directives, but that he is unwilling to do so.  

It is the appellant's responsibility to cooperate with VA's 
efforts to develop the claim.  Olson v. Principi, 3 Vet. App. 
480 (1992).  "In the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts. If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Under 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  Further action will not thereafter be taken until 
a new claim is received.  Id. 

In Morris v. Derwinski, 1 Vet. App. 261 (1991), it was held 
that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  Accordingly, in Morris, the Court found that 
even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.

Here, the record shows that the appellant was advised of the 
need to submit additional evidence in support of his claim 
and has failed to do so.  Under the provisions of 38 C.F.R. § 
3.158(a), his claim is therefore dismissed.  

There are due process concerns which may arise in connection 
with cases, such as this, in which a veteran's claim is being 
dismissed based on his failure to adhere to VA regulations 
rather than the Board considering evidentiary merits of the 
issue on appeal. Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  
However, for the reasons that are stated above, the appellant 
was clearly aware of the deficiencies in this claim and of 
his responsibility to cooperate with VA's efforts, and as 
conceded by his representative in June 2001, attempts to 
contact him were unsuccessful.  



ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is deemed to be abandoned and is 
dismissed.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

